Citation Nr: 1225879	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for status as a claimant, surviving spouse, for VA benefits.

2.  Entitlement to status as a claimant, surviving spouse, for VA benefits. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to July 1945, and from February 1948 to March [redacted], 1962.  The Veteran died March [redacted], 1962.  The Appellant claims entitlement to status as a claimant, surviving spouse, for VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 denial letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

With regard to the application to reopen, the Board must initially determine whether new and material evidence has been received, regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
The Appellant was afforded a Travel Board hearing in April 2012, and a transcript has been associated with the record.  The record was held open for an additional 30 days, until May 15, 2012, in order for the Veteran to submit records of an annulment; however, no such records were received.  

The reopened claim of entitlement to status as claimant, surviving spouse, for VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1962 administrative decision denied the Appellant's claim to status as a claimant, surviving spouse.  The Appellant did not appeal this decision, and it became final.  

2.  Evidence received since the July 1962 administrative denial includes testimony regarding the Appellant's reasons for separating from the Veteran, and refuting that she applied for a divorce from the Veteran, which pertains to the finding that she was not without fault for the separation, and had not lived continuously with the Veteran from marriage to his death, the bases for the prior denial of the claim.  

3.  Evidence received since the July 1962 administrative denial of a claim to status as a claimant, surviving spouse, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of status.  


CONCLUSIONS OF LAW

1.  The July 1962 administrative denial of the Appellant's claim to status as a claimant, surviving spouse, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the July 1962 administrative denial is new and material, and the claim for status as a claimant, surviving spouse, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the application to reopen, as the Board is granting this application, the application is substantiated, and there are no further notice and duty to assist duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995) (for example a male veteran's assertions that his disabilities are associated with having given birth); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

In July 1962, status as a claimant, surviving spouse, was denied.  The evidence at the time consisted of the Appellant's application for dependency and indemnity compensation or death pension benefits which indicated that the marriage ended on the death of her husband, the Veteran, on March [redacted], 1962.  It also reported that she married [redacted] on April [redacted], 1962.  The application checked the box indicating that the Appellant had not lived continuously with the Veteran from the date of marriage to the date of death, and in the space provided to explain the cause of separation it was indicated that the Appellant and the Veteran separated in March 1961, and that divorce proceedings were filed by the Appellant August [redacted], 1961, then dropped by the Appellant March [redacted], 1962.  It was also indicated that during the interim from when the divorce proceedings were filed and dropped, the Appellant remarried, but such marriage was annulled as bigamous on March [redacted], 1962.  In addition, a report of casualty showing the Veteran died March [redacted], 1962, and listing the Appellant as his wife and an interested person was of record.  Birth certificates for their children, service treatment records, an insurance death claim by the Veteran's sister and associated records, the Veteran's Marriage Certificate to a previous wife, and a claim for benefits on behalf of the Veteran's children with another woman were also of record.  

The Appellant's claim was denied because it did not show that she had lived continuously with the Veteran from the date of marriage to the date of his death.  The July 1962 decision indicated that the facts showed that the Veteran died March [redacted], 1962; that the claimant, separated in March 1961, filed for divorce August [redacted], 1961, then dropped the proceedings March [redacted], 1962; and that in the interim she entered a marriage that was annulled as bigamous March [redacted], 1962.  The decision found that the Appellant relaxed all moral standards during the divorce proceedings and entered into a bigamous marriage such that she was not without fault for the separation.  The Appellant was notified of the decision, which was unappealed.  

In the present appeal, the Appellant has submitted additional evidence in support of her application to reopen her claim of status as a claimant, surviving spouse, for VA benefits.  For the reasons to be discussed at least some of this evidence is new and material, and her claim may be reopened for consideration on the merits.  

In support of her claim, additional evidence, including testimonial evidence is of record regarding the circumstances of her separation, to include mental abuse, and refuting that she had applied for a divorce from the Veteran.  A Marriage Certificate showing the Appellant and Veteran married October [redacted], 1954; a Death Certificate showing the Veteran died March [redacted], 1962; a Death certificate showing the death of her most recent husband; the Veteran's personnel records; an April 2009 statement regarding mental abuse prompting her separation from the Veteran; a statement from the Veteran's daughter regarding the volatile home situation; and a statement from the Appellant's sister regarding the marital strife between the Veteran and Appellant have been received.  

Of import, there is now evidence, the credibility of which is presumed only for purposes of reopening, regarding whether the Appellant had filed for a divorce, and whether she was at fault in the separation from the Veteran.  

This evidence is new, in that it was not of record, at the time of the July 1962 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as it indicates the possibility that the separation was not with fault, effecting the finding regarding continuous cohabitation.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Appellant's claim for status as a claimant, surviving spouse, must be reopened and considered on the merits.  


ORDER

New and material evidence having been received, the claim for status as a claimant, surviving spouse, for VA benefits is reopened.


REMAND

Additional development is necessary to determine whether the Appellant can be recognized as the Veteran's surviving spouse.  

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002). 

For VA DIC benefits purposes, the veteran must have been married to the appellant:  (1) before the expiration of 15 years after the period of service in which the disease or injury that caused the veteran's death was incurred or aggravated; (2) for one year or more at the time of death; or (3) for any period of time if a child was born of the marriage or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54. 

The term "surviving spouse" means a person of the opposite sex whose marriage meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and except as provided in 3.55 has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2011).  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

In other words, the Appellant may not be considered the surviving spouse of the veteran for VA purposes unless she establishes that their initial separation was due to the misconduct of, or procured by, the Veteran without fault on her part.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.  
Here, the Board notes that the Appellant has not yet been provided VCAA notice regarding the evidence necessary to establish her claim of entitlement to status as a surviving spouse.  Such notice should be provided.  

In addition, the Board notes that the Appellant has indicated that she remarried on four occasions since her marriage to the Veteran; however, the corresponding Marriage Certificates and proof of divorce, death, or annulment are not currently of record.  

While on remand, such records should be obtained in an effort to determine whether her claim for status as a surviving spouse falls within any of the exceptions to the remarriage bar in the event that she is considered without fault for the separation from the Veteran, such that the continuous cohabitation requirement is met.  See 38 U.S.C.A. §§  101(3), 5107; 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with proper notice, and specifically identify the evidence necessary to substantiate a claim for status as the Veteran's surviving spouse for VA benefits.  

2.  With additional assistance from the Appellant as necessary, obtain and associate with the claims folder marriage certificates, and proof of death, divorce or annulment for each of her identified marriages.  

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  The AOJ should enter a decision regarding continuous cohabitation.  If any benefit sought remains denied, the Appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


